        Case 3:20-cv-00061-CDL Document 20 Filed 01/28/21 Page 1 of 8



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               ATHENS DIVISION

QYNNISHA BRYANT, on behalf of           *
herself and all others
similarly situated,                     *

       Plaintiff,                       *

vs.                                     *
                                                    CASE NO. 3:20-CV-61 (CDL)
TOPPERS INTERNATIONAL, INC.,            *
DARNELL LEWIS GARDNER, and
SANDRA GARDNER,                         *

       Defendants.                      *


                                 O R D E R

       Toppers,     International,      Inc.   is    an     adult     night   club.

Qynissha Bryant was an entertainer at the club, and she contends

that    Toppers     improperly   classified         her   as     an     independent

contractor and did not pay her minimum wage as required by the

Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219.                      Bryant

also alleges that Toppers treated other entertainers the same

way, and she filed a motion for conditional certification of her

putative FLSA collective action pursuant to 29 U.S.C. § 216(b).

Defendants    oppose    the   motion,    arguing     that      Bryant    agreed   to

submit any FLSA claims against them to arbitration.                     Defendants

then filed a motion to compel arbitration.                     Bryant responded

that Defendants waived their right to insist on arbitration.                      As

discussed below, the Court finds that Bryant agreed to arbitrate
         Case 3:20-cv-00061-CDL Document 20 Filed 01/28/21 Page 2 of 8



the FLSA claim at issue in this action and that Defendants did

not waive their right to arbitration.                       Defendants’ motion to

compel arbitration (ECF No. 17) is therefore granted.

                                      DISCUSSION

        It    is     undisputed      that    Bryant       entered    an    arbitration

agreement       with    Toppers.       That      agreement     states      that   “[a]ny

‘covered claim’” Bryant “may have presently or hereafter acquire

against” Toppers, “its owners, directors, officers or its agents

. . .        shall     be    submitted       exclusively      to     and     determined

exclusively by binding arbitration under the Federal Arbitration

Act.”        Gardner Aff. Ex. 1, Arbitration Agreement ¶ 1, ECF No.

13-2.        “Covered Claims” include claims arising under the FLSA.

Id ¶ 2.        Bryant does not contend that the agreement is invalid

or unenforceable, and she does not dispute that her FLSA claim

against Defendants is a “covered claim.”                     Her sole argument in

opposition to Defendants’ motion to compel arbitration is that

Defendants waived their right to insist upon arbitration.

        Although       a     strong      federal      policy        exists     favoring

arbitration, arbitration “should not be compelled when the party

who seeks to compel arbitration has waived that right.” In re

Checking Account Overdraft Litig.,                  754 F.3d        1290, 1294 (11th

Cir. 2014) (quoting            Morewitz v. W. of Eng. Ship Owners Mut.

Prot.    &    Indem.       Ass'n   (Lux.),    62   F.3d    1356,    1365     (11th   Cir.

1995)).        A party waives its right to compel arbitration “when


                                             2
         Case 3:20-cv-00061-CDL Document 20 Filed 01/28/21 Page 3 of 8



both:     (1)        the     party     seeking          arbitration          ‘substantially

participates         in    litigation    to       a    point    inconsistent       with    an

intent to arbitrate’; and               (2) ‘this         participation results in

prejudice to the opposing               party.’” Id.            (quoting      Morewitz, 62

F.3d at 1366).            By recognizing that the right to arbitration may

be waived, the law intends “to prevent litigants from abusing

the judicial process;” but in light of the strong federal policy

favoring      arbitration,       the    party         arguing    for   waiver     “bears    a

heavy burden of proof”.               Gutierrez v. Wells Fargo Bank, NA, 889

F.3d 1230, 1236 (11th Cir. 2018).                       Generally, waiver has been

found    if   a     defendant    “elects      to       forego     arbitration      when    it

believes that the outcome in litigation will be favorable to it,

proceeds      with       extensive    discovery        and     court   proceedings,       and

then suddenly changes course and pursues arbitration when its

prospects      of    victory     in    litigation        dim.”         Id.      “[T]he    key

ingredient in the waiver analysis is fair notice to the opposing

party and the District Court of a party’s arbitration rights and

its     intent      to     exercise    them.”           Id.       A    defendant     cannot

“substantially invoke[] the litigation machinery” and then later

demand arbitration.             Garcia v. Wachovia Corp., 699 F.3d 1273,

1277–78 (11th Cir. 2012) (quoting S&H Contractors, Inc. v. A.J.

Taft Coal Co., 906 F.2d 1507, 1514 (11th Cir. 1990)).

        In Garcia, for example, the defendant acted inconsistently

with the right to arbitrate when it participated in discovery


                                              3
        Case 3:20-cv-00061-CDL Document 20 Filed 01/28/21 Page 4 of 8



for more than a year, conducting at least fifteen depositions

and    producing        almost          a    million          pages       of     documents;            the

plaintiffs      were    prejudiced               because      they       “expended      substantial

sums of money in conducting this litigation.”                                    Id.        Similarly,

in    Davis    v.    White,       795       F.    App'x      764     (11th      Cir.    2020)          (per

curiam), a panel of the Eleventh Circuit found waiver where the

defendant      did    not    file       a    motion       to       compel      arbitration            until

eighteen      months    after         the        plaintiffs         filed      their    complaints—

after the defendant filed a motion to dismiss                                        on the merits

(which was later denied), agreed to a scheduling order, opposed

the    plaintiffs’      motion          for       leave      to     amend      their     complaint,

attempted      to    appeal       a     non-appealable              order       of    the    district

court, and participated in discovery.                             Id. at 768.

       While    waiver       of    arbitration               is    clearly      recognized,             the

circumstances        must     demonstrate               an        intention      to     do       so     and

prejudice if waiver is not found.                             In Gutierrez, for example,

the Eleventh Circuit concluded that the district court erred in

finding       that   the     defendant            had     waived         its    right       to    demand

arbitration as to unnamed putative class members.                                           Gutierrez,

889 F.3d at 1237.           Although the defendant stated that it did not

plan to seek arbitration as to the named plaintiffs—thus waiving

its right to insist on arbitration as to those plaintiffs—the

defendant expressly reserved its right to enforce arbitration

for    the    unnamed       putative         plaintiffs            and    cited       the    parties’


                                                    4
         Case 3:20-cv-00061-CDL Document 20 Filed 01/28/21 Page 5 of 8



arbitration agreements as an affirmative defense in its answer.

Id.     Thus, both the district court and plaintiffs were on notice

of    the   defendants’     intent     to       invoke   its    arbitration       rights

against the unnamed putative plaintiffs.                       Id.     Similarly, in

Grigsby & Associates, Inc. v. M Securities Investment, 635 F.

App’x 728 (11th Cir. 2015), a panel of the Eleventh Circuit

concluded that the district court did not err in finding that

the plaintiff did not waive its right to arbitrate even though

it filed four lawsuits against the defendant before initiating

arbitration.       Because each prior lawsuit was either never served

or was “dismissed with little effort required” and minimal time

and    resources    spent    in   defending          them,     the   panel   found      no

prejudice.     Id. at 733.

        Here, Bryant filed this action on June 3, 2020 and served

Defendants the next day. 1         Defendants timely answered, asserting

among other defenses that Bryant agreed to submit FLSA claims

against     them   to   binding    arbitration.           Answer      4,   ECF    No.   9.

Thus,    Defendants     placed    Bryant        on   notice    of    their   intent     to

invoke arbitration at the outset of this litigation, though they

did   not   file    a   motion    to   compel        arbitration      at   that    time. 2


1 No other individuals have filed a consent to join this action.
2 Bryant appears to assert that Defendants waived arbitration in part
because they did not respond to a pre-litigation letter seeking
records regarding Bryant’s relationship with Toppers. Bryant did not
point to any authority suggesting that a defendant waives its right to
insist on arbitration when it ignores a pre-litigation request for
documents.


                                            5
       Case 3:20-cv-00061-CDL Document 20 Filed 01/28/21 Page 6 of 8



Before the parties held a Rule 26(f) conference and before the

Court entered a scheduling order, Bryant filed her motion for

conditional        certification.         Defendants        opposed    the    motion    to

certify based on Bryant’s arbitration agreement, but they did

not   file     a     motion      to    compel       arbitration       at     that    time.

Defendants’ counsel participated in a scheduling conference with

Bryant’s     counsel      and    agreed   to    a    proposed       scheduling      order,

although     Defendants         also   argued   in        that    proposed    scheduling

order that Bryant and other putative plaintiffs are bound by

arbitration agreements, and they expressed an intention to file

a   motion    to    compel      arbitration.         At    that    point,    before    any

significant        discovery      occurred,     the       Court    entered     an    order

stating      that    if   Defendants       intended         to    insist     upon    their

arbitration         right,      they   should       file     a     motion    to     compel

arbitration or the Court would consider arbitration to have been

waived.3     Defendants then filed a motion to compel arbitration.

      Under these circumstances, the Court finds that Defendants

did not waive their right to insist on arbitration.                            They did

3 The Court stated if Defendants filed a motion to compel arbitration,
the Court would stay the motion for conditional certification until
the motion to compel arbitration was decided. Order (Aug. 25, 2020),
ECF No. 16. The Court ordered the parties to submit a joint proposed
scheduling order for any discovery related to arbitration.         Id.
Though Bryant submitted a “Discovery Status Report,” the parties did
not submit a joint proposed scheduling order regarding discovery the
parties deemed necessary for adjudication of the motion to compel
arbitration. The Court did not catch this oversight. But, given that
Bryant does not dispute that she signed an arbitration agreement and
does not challenge its enforceability, it appears clear that discovery
was unnecessary to decide the waiver issue.


                                           6
         Case 3:20-cv-00061-CDL Document 20 Filed 01/28/21 Page 7 of 8



not     substantially      participate           in    litigation       to     a     point

inconsistent      with     an    intent     to       arbitrate.        There       was    no

dispositive motion and little if any discovery before Defendants

filed    their    motion    to     compel       arbitration.          Several       times,

Defendants       gave    Bryant     notice       of    their    intent       to     demand

arbitration.       Defendants’ conduct simply does not support the

suggestion       that    they     substantially          invoked      the    litigation

machinery and then later switched course to demand arbitration.

They in fact did just the opposite, raising arbitration early

and consistently and moving to compel it in the earliest stages

of the litigation.         The Court is also not convinced that Bryant

was prejudiced by Defendants’ delay in filing their motion to

compel    arbitration,      even    if    she    incurred      some   fees     when      her

counsel participated in the scheduling conference.4

                                    CONCLUSION

        Defendants did not waive the right to arbitration.                          It is

undisputed     that     Bryant     signed       an    arbitration     agreement          that

requires her to arbitrate her FLSA claims against Defendants.

Accordingly, Defendants’ motion to compel arbitration (ECF No.

17) is granted, and this action is dismissed without prejudice.



4 Bryant contends that she suffered prejudice because she filed a
motion for conditional certification—after she received Defendants’
answer that raised arbitration as a defense and before any Rule 26(f)
conference. The Court is not convinced that any prejudice associated
with the motion for conditional certification is sufficient to warrant
the waiver of the well-established and favored right to arbitration.


                                            7
         Case 3:20-cv-00061-CDL Document 20 Filed 01/28/21 Page 8 of 8



Bryant’s motion for conditional certification (ECF No. 12) is

moot.

        IT IS SO ORDERED, this 28th day of January, 2021.

                                          S/Clay D. Land
                                          CLAY D. LAND
                                          U.S. DISTRICT COURT JUDGE
                                          MIDDLE DISTRICT OF GEORGIA




                                      8
